Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Hall appeals the district court’s order granting summary judgment to his former employer and dismissing Hall’s action alleging employment discrimination under Title VII of the Civil Rights Act of 1964, as amended. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Hall’s informal brief does not challenge the basis for the district court’s disposition, Hall has forfeited appellate re*433view of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.